Citation Nr: 1621701	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-12 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Joel M. Ban, Attorney


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel







INTRODUCTION

The Veteran had active service from June 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Department of Veterans' Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.

In October 2015, the Board remanded the claim for further development.


FINDING OF FACT

Bilateral hearing loss did not manifest in service, sensorineural hearing loss was not manifest within one year thereafter, and the weight of the most probative evidence of record is against a finding that any current bilateral hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   A VA letter issued in July 2013 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The service treatment records, VA and private medical treatment records, records from the Social Security Administration and a VA examination reports were obtained and associated with the claims file.  Further VA medical examination with opinion was obtained in compliance with the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

Neither the Veteran nor his attorney has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be awarded where the evidence shows that a Veteran had a chronic condition in service or during an applicable presumptive period and still has the condition.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  Certain disorders are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  If there is no evidence of a chronic condition during service or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  The continuity of symptomatology language in § 3.303(b) is limited to the chronic diseases listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The provisions regarding presumptive service connection listed under 38 C.F.R. § 3.309(a) apply in this matter as sensorineural hearing loss is listed under 38 C.F.R. § 3.309(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran asserts that he has bilateral hearing loss as a result of his period of active service.  His personnel records show that his military occupational specialty was that of an armor crewman.  His principal duties included tank driver, radar operator, and senior military policeman.  He had tours of duty in the Republic of Vietnam, the Republic of Korea and Indochina.  As such, the Board finds that the Veteran's report of noise exposure is consistent with the place, type, and circumstances of his service.  

The Veteran's service treatment records were reviewed.  On entrance examination in May 1968, an audiological evaluation, in pure tone thresholds, in decibels, were as follows:



HERTZ

500
1000
2000
3000
4000
RIGHT
5
-5
--
--
-5
LEFT
5
-5
-5
--
-5

On examination on August 8, 1972, an audiological evaluation, in pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0
 
On discharge examination on August 29, 1972, an audiological evaluation, in pure tone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
0
0
--
0
LEFT
0
0
0
--
0

A VA examination report dated in August 2013, shows that the Veteran demonstrated hearing loss disability in each ear in accordance with 38 C.F.R. § 3.385.  The Veteran reported in-service noise exposure from aircraft and jets; incoming/outgoing mortars, rockets, and small arms; and tanks as an armor crewman.  The VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by an event in active service.  The examiner explained that the audio examinations conducted in service had shown bilateral hearing within normal limits according to VA standards; and that given the normal hearing sensitivity bilaterally near the time of discharge, without any further evidence supporting otherwise, it was less likely that the hearing loss was a result of noise exposure during service.     

Following appellate review in October 2015, the Board found the August 2013 VA examiner's opinion to be inadequate. The examiner did not comment on the Veteran's report of in-service acoustic trauma and, instead relied on the absence of evidence in the service treatment records to provide a negative opinion.  The Board remanded the claim in order to obtain a supplemental nexus opinion.

An opinion was provided by a VA examiner in January 2016.  The examiner reported reviewing the Veteran's claims file and highlighted the in-service audiological reports.  The examiner opined that the Veteran's bilateral hearing loss was less likely than not caused by an event in service.  The examiner explained that the Veteran's noise exposure in service (including his duties as an armor crewman and from aircraft, mortars rockets and small arms) has the potential to cause hearing loss.  However, it does not cause hearing loss in all cases.  The examiner stated that the best evidence to determine if hearing loss has occurred as a result of noise exposure is hearing tests.  Hearing loss due to noise exposure will typically occur at the time of the exposure.  The examiner reported that the in-service audiological examinations indicate that the Veteran had hearing within normal limits in both ears when he entered service and when he was released from service.  There were no significant changes in hearing that was noted in either ear during service.  The examiner referenced the Institute of Medicine 's 2005 report on noise exposure, which concluded that based on current knowledge, noise-induced hearing loss occurs immediately and that there is no scientific support for delayed onset-induced hearing loss weeks, months or years after the exposure event.  The examiner stated that given the normal hearing at discharge, the lack of any significant changes in hearing during service and the fact that it is unlikely that a delayed onset of noise-induced hearing loss occurs, it is less likely than not that the Veteran's hearing loss was caused by or a result of his military service.  

In reviewing all of the evidence of record, the Board finds that the most probative evidence weighs against service connection for bilateral hearing loss.  While the Board finds that the Veteran experienced an in-service injury consisting of noise exposure, the most probative evidence does not relate the current bilateral hearing loss to active service. In this respect, the Board assigns great probative value to the January 2016 VA examiner's opinion.  The examiner acknowledged the Veteran's reports of noise exposure. However, the examiner opined that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service.  The Board finds the examiner's opinion to be probative as the examiner considered the Veteran's reported history, including his account of in-service noise exposure, pointed to evidence of record, and provided reasoning for his conclusion, which was not based solely on evidence of a normal audiogram at separation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes the Veteran's statements that his bilateral hearing loss is a result of in-service noise exposure.  While there is no bright line exclusionary rule that a lay person cannot provide opinion evidence as to a nexus between an in-service event and a current condition, not all medical questions lend themselves to lay opinion evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran is competent to provide statements related to symptoms of hearing loss, but he is not competent to relate his hearing loss to active service.  He has not been shown to possess the medical knowledge or expertise to provide an opinion as to the etiology of his bilateral hearing loss.  See also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Therefore, his statements related to the etiology of his bilateral hearing loss are not competent. 

With respect to service connection on the basis of continuity of symptomatology, the Veteran has not offered any such statements.  Moreover, the service treatment records are absent for any findings or documentation of hearing loss.  The objective evidence does not reflect complaints or documentation of hearing loss until decades after separation from active service.  Therefore, the Board finds that the evidence does not support service connection based on continuity of symptomatology.  38 C.F.R. § 3.303(b).

Also, there is no evidence of hearing loss within one year of separation from service.  Service connection on a presumptive basis is not warranted.

After considering all the evidence under the laws and regulations set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss because the most probative evidence is against a finding that there is a nexus between the current bilateral hearing loss and active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt provision does not apply.  Service connection for bilateral hearing loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to bilateral hearing loss is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


